DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 2/1/2022. Claims 1, 8, 10, 12, 15, 17 and 18 have been amended. Claims 9 has been canceled. Claim 21 has been added. Claims 1-8 and 10-21 are pending and an action is as follows.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/1/2022, with respect to the prior art rejection have been fully considered and are persuasive.  The rejection of claims 1-8 and 10-21 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 10, 12, 17, 18 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the 
Claim 4 does not further limit claim 1. Both claims are directed to determining when the packet data set is associated with the one or more problem packets. Since claim one comprises this limitation as an “or” alternative/single invokable option limitation and does not require the other limitations, this dependent claim does not require or add any additional limitation to the respective parent claim.
Claim 10 does not further limit claim 8, as claim 10 may only require that the historical packet data include protocol data associated with the packets, which is similar to parent claim 8.
Claim 12 does not further limit claim 8, as claim 12 relates to the at least one of the one or more problem packets is associated with an incorrect packet header. Claim 12 is broader than the limitation recited in 8, as claim 8 recites that each of the one or more problem packets is associated with… an incorrect packet header....
Claim 17 and its respective parent claim 15 have similar issues found in the rejection above with respect to claim 4 regarding the determining when the packet data set is associated with the one or more problem packets.
Claim 18 with respect to parent claim 15 is subject to the same issues indicated above with respect to claims 8 and 12 above.
Claim 21 does not further limit claim 8, as claim 21 relates to the at least one of the one or more problem packets is associated with an incorrect packet payload protocol. Claim 21 is broader than the limitation recited in 8, as claim 8 recites that each of the one or more problem packets is associated with… an incorrect packet payload....
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Examiner Note: The Examiner attempted to contact Agent Abigail Troy by telephone on 2/17/2022 to discuss the remaining issues related to the above rejection. The attempt was unsuccessful and a voicemail was left for Applicant’s Representative conveying the status of remaining issues which will require additional amendments to overcome. 

Allowable Subject Matter
Claims 1-3, 5-8, 11, 13-16, 19 and 20 are allowed.
(Examiner Notes: This indication is with respect to the prior art. Some claims are still subject to the 112 rejection as indicated above.)

The following is a statement of reasons for the indication of allowable subject matter:  
The Examiner has conducted a search of Patent and Non-Patent Literature, and the considered arguments with respect to the Remarks, Page 13 filed 2/1/2022, with regarding to the presented argument that the combination of cited references not disclosing “wherein the historical data includes one or more of: protocol data associated with the packets, or payload data associated with the packets" and "wherein processing the packet data set comprises: inputting data associated with the packet data set into the trained model to cause the trained model to output information associated with the one or more problem packets, wherein each of the one or more problem packets is associated with one or more of: an incorrect packet header, or an incorrect packet payload protocol", in combination with the other claimed limitations is found to be persuasive by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467